File No. 33-98310 811-09114 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [x] Pre-Effective Amendment No. [] Post-Effective Amendment No. 23 [x] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [x] Amendment No. 25 (check appropriate box or boxes) THE NEEDHAM FUNDS, INC. (Exact name of Registrant as Specified in Charter) 445 Park Avenue New York, New York10022 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(212) 371-8300 James W. Giangrasso Copy to: William H. Bohnett The Needham Funds, Inc. Fulbright & Jaworski L.L.P. 445 Park Avenue 666 Fifth Avenue New York, New York10022 New York, NY10103 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: as soon as practicable, following effectiveness of this filing. It is proposed that this filing will become effective (check appropriate box): [x] immediately upon filing pursuant to paragraph (b) [] on(date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: []this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 23 to the Registration Statement of The Needham Funds on Form N-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.22 on FormN-1A filed on April 29, 2011.This PEANo.23 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA Amendment No.22 to the Company’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act and has duly caused this amendment to Registrant's registration statement to be signed on its behalf by the undersigned, duly authorized in the City of New York, State of New York, on the18thof May, 2011. THE NEEDHAM FUNDS, INC. By/s/ George A. Needham George A. Needham Chairman and President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ George A. Needham George A. Needham Director, Chairman and President (Principal Executive Officer) May 18, 2011 /s/ John W. Larson John W. Larson Director May 18, 2011 /s/ James P. Poitras James P. Poitras Director May 18, 2011 /s/ F Randall Smith F Randall Smith Director May 18, 2011 /s/ James W. Giangrasso James W. Giangrasso Chief Financial Officer, Treasurer and Secretary (Principal Financial and Accounting Officer) May 18, 2011
